This is an appeal by plaintiff in error from a judgment of conviction rendered in the county court of Comanche county on the 25th day of November, 1922, on a verdict finding the defendant guilty of manufacturing whisky and assessing his punishment at imprisonment for 30 days in the county jail and to pay a fine of $50. The petition in error with case-made attached was filed in this court on January 2, 1923. The cause was finally submitted on October 6, 1924. No brief has been filed in behalf of plaintiff in error, and no appearance was made to orally argue the cause at the time it was submitted. Rule 9 of this court provides: "When no counsel appears, and no briefs are filed, the court will examine the pleadings, the instructions of the court and the exceptions taken thereto, and the judgment and sentence, and if no prejudicial error appears, will affirm the judgment." After an examination of the *Page 166 
pleadings, the instructions of the court, and the judgment and sentence, the court finds that no prejudicial error occurred sufficient to authorize a reversal of this judgment, and the same is therefore affirmed.